Exhibit 10.16bb

 

Each of the Stock Plan Subcommittee of the Compensation Committee and the
Compensation Committee of the Board of Directors of The Estée Lauder Companies
Inc. reserves the right to change provisions of this Agreement to comply with
the American Jobs Creation Act of 2004.

 

Restricted Stock Unit Agreement for Executive Officers Under

The Estée Lauder Companies Inc.

Amended and Restated Fiscal 2002 Share Incentive Plan (the “Plan”)

 

 

This RESTRICTED STOCK UNIT AGREEMENT (“Agreement”) provides for the granting by
The Estée Lauder Companies Inc., a Delaware corporation (the “Company”), to the
participant, an employee of the Company or one of its subsidiaries (the
“Participant”), of Stock Units under the Plan representing a notional account
equal to a corresponding number of shares of the Company’s Class A Common Stock,
par value $0.01 (the “Shares”), subject to the terms below (the “Restricted
Stock Units”).  The name of the “Participant,” the “Grant Date” (or “Award
Date”), the “Number of Restricted Stock Units,” the “Vesting Schedule,” and the
“Vesting Period” are stated in the “Notice of Grant” attached or posted
electronically together with this Agreement and are incorporated by reference. 
The other terms of this award are stated in this Agreement and in the Plan.
Terms not defined in this Agreement are defined in the Plan, as amended.  The
Plan is referred to as the “Grant Plan” in the electronic Notice of Grant.

 

1.    Award Grant. The Company hereby awards to the Participant an award of
Restricted Stock Units in respect of the number of Shares set forth in the
Notice of Grant.

 

2.    Vesting.  The Restricted Stock Units granted to the Participant will vest
and become payable in accordance with the Vesting Schedule in the Notice of
Grant.  This schedule indicates the vesting date upon which the Participant will
be entitled to receive Shares.  Except as otherwise provided in this Agreement,
any Restricted Stock Units that are unvested when the Participant terminates
employment with the Company will be forfeited.

 

3.    Payment of Awards.

 

(a)      Each Restricted Stock Unit represents the right to receive one Share
when the Restricted Stock Unit vests.

 

(b)      In addition, each Restricted Stock Unit carries a Dividend Equivalent
Right, payable in cash at the same time as payment of Restricted Stock Units in
Shares in accordance with this paragraph 3 and paragraph 4.  Dividend Equivalent
Rights are deemed part of the related Restricted Stock Units under this
Agreement.

 

(c)      In the event of a Change in Control that constitutes a “change in
control event” within the meaning of Section 409A of the Code, the Company may,
in its sole discretion and in accordance with Treasury Regulation §
1.409A-3(j)(4)(ix)(B), vest and settle the Restricted Stock Units and terminate
this Agreement.  In such event, settlement of the Restricted Stock Units shall
be made within two weeks following the Change in Control.  In the event that
Restricted Stock Units are not settled pursuant to the immediately preceding
sentence,

 

--------------------------------------------------------------------------------


 

such Restricted Stock Units shall be assumed by an acquirer in which case,
vesting will be subject to Sections 2 and 4.  If the Shares cease to be
outstanding immediately after the Change in Control (e.g., due to a merger with
and into another entity), then the consideration to be received per Share will
equal the consideration paid to each stockholder per Share generally upon the
Change in Control.

 

4.    Termination of Employment. If the Participant’s employment terminates
during the Vesting Period, all Restricted Stock Units will be forfeited except
as follows:

 

(a)      Death.  If the Participant dies, the Restricted Stock Units will vest
pro rata for the number of full months the Participant was paid salary during
the Vesting Period (i.e., the proration equals a fraction, the numerator of
which is the number of full calendar months of service completed during the
Vesting Period through the Participant’s death and the denominator of which is
the number of full calendar months in the Vesting Period).  Payment of the
Restricted Stock Units will occur on the 75th day following the Participant’s
death and in accordance with any applicable laws or Company procedures regarding
the payments.

 

(b)      Retirement.  If the Participant formally retires under the terms of The
Estée Lauder Companies Retirement Growth Account Plan (or an affiliate or a
successor plan or program of similar purpose), the unvested Restricted Stock
Units will continue to vest and be paid in accordance with the Vesting Schedule.
Vesting and payment in respect of any unvested Restricted Stock Unit after
retirement will be subject to satisfaction of the conditions precedent that the
Participant neither (i) accepts an offer to work for, or otherwise agrees to
actively participate in or render services to any business on behalf of any
competitor of the Company, its subsidiaries, or affiliates (whether as an
employee, consultant or otherwise);  nor (ii) conducts himself or herself in a
manner adversely affecting the Company.  The term “competitor” means any
business that is engaged in, or is preparing to become engaged in, the makeup,
skin care, hair care, toiletries or fragrance business or other business in
which the Company is engaged or preparing to become engaged, or that otherwise
competes with, or is preparing to compete with, the Company. If the Participant
dies during active employment after the attainment of age 55 and the completion
of 10 or more years of service, or after the attainment of age 65 and the
completion of 5 or more years of service, without formally retiring under the
terms of the Estée Lauder Inc. Retirement Growth Account Plan (or an affiliate
or a successor plan or program of similar purpose), the Participant will have
deemed to be retired as of the date of death and this Section 4(b) will apply
rather than Section 4(a).  If the Participant dies or becomes disabled after
retirement as contemplated by this Section 4(b), the provisions of this section
shall apply.

 

(c)      Disability.  If the Participant becomes totally and permanently
disabled (as determined under the Company’s long-term disability program), the
Restricted Stock Units will vest pro rata for full months which the participant
is paid salary during the Vesting Period (determined under the proration
methodology in paragraph 4(a)).  The Restricted Stock Units will be paid in
accordance with the Vesting Schedule (i.e., on the next vesting date during the
Vesting Period).

 

(d)      Termination of Employment Without Cause.  If the Participant’s
employment is terminated at the instance of the Company or relevant subsidiary
without Cause (as defined below), any unvested Restricted Stock Units will vest
pro rata for full months which the participant is paid salary during the Vesting
Period (determined under the proration methodology in

 

2

--------------------------------------------------------------------------------


 

paragraph 4(a)) on the next vesting date during the Vesting Period. Restricted
Stock Units will be paid in accordance with the Vesting Schedule. Such prorated
Restricted Stock Units will be paid in accordance with the Vesting Schedule and
payment will be subject to satisfaction of the conditions precedent that the
Participant neither (i) accepts an offer to work for, or otherwise agrees to
actively participate in or render services to any business on behalf of any
competitor of the Company, its subsidiaries, or affiliates (whether as an
employee, consultant or otherwise); nor (ii) conducts himself or herself in a
manner adversely affecting the Company.  The term “competitor” means any
business that is engaged in, or is preparing to become engaged in, the makeup,
skin care, hair care, toiletries or fragrance business or other business in
which the Company is engaged or preparing to become engaged, or that otherwise
competes with, or is preparing to compete with, the Company.

 

(e)      Termination of Employment By Employee.  If the Participant voluntarily
terminates his or her employment (e.g., by voluntary resigning) other than by
retirement, which is subject to paragraph 4(b) above, all Restricted Stock Units
that are not vested as of the effective date of resignation will be forfeited.

 

(f)       Termination of Employment With Cause.  If the Participant is
terminated for Cause, all Restricted Stock Units that are not vested as of the
effective date of termination will be forfeited.  For this purpose, “Cause” is
defined in the employment agreement in effect between the Participant and the
Company or any subsidiary, including an employment agreement entered into after
the Grant Date (or “Award Date”). In the absence of an employment agreement,
“Cause” means any breach by the Participant of any of his or her material
obligations under any Company policy or procedure, including, without
limitation, the Code of Corporate Conduct.

 

(g)      Termination After a Change in Control.  If, on or after a Change in
Control, the Participant terminates for Good Reason (as defined below), dies,
becomes disabled as described in paragraph 4(c), formally retires as described
in paragraph 4(b) or is terminated at the instance of the Company or relevant
subsidiary without Cause, the unvested Restricted Stock Units will immediately
vest in full and, solely if such Change in Control constitutes a “change in
control event” within the meaning of Section 409A of the Code and such
termination occurs within two (2) years of such “change in control event,” will
be immediately paid.  Otherwise, such Restricted Stock Units will immediately
vest, but will only be paid at such times as they would otherwise be paid in
accordance with this Agreement.  For this purpose, “Good Reason” means the
occurrence of any of the following, without the express written consent of the
Participant:

 

(i)       the assignment to the Participant of any duties inconsistent in any
material adverse respect with the Participant’s position, authority or
responsibilities immediately prior to the Change in Control, or any other
material adverse change in such position, including title, authority or
responsibilities;

 

(ii)      any failure by the Company to pay any amounts for compensation or
benefits owed to the Participant or a material reduction of the overall amounts
of compensation and benefits in effect prior to the Change in Control, other
than an insubstantial or inadvertent failure remedied by the Company promptly
after receipt of notice thereof given by the Participant;

 

3

--------------------------------------------------------------------------------


 

(iii)    the Company’s requiring the Participant to be based at any office or
location more than fifty (50) miles from that location at which he performed his
or her services for the Company immediately prior to the Change in Control,
except for travel reasonably required in the performance of the Participant’s
responsibilities; or

 

(iv)    any failure by the Company to obtain the assumption and agreement to
perform this Agreement by a successor, unless such assumption occurs by
operation of law.

 

5.    No Rights of Stock Ownership. This grant of Restricted Stock Units does
not entitle the Participant to any interest in or to any voting or other rights
normally attributable to Share ownership other than the Dividend Equivalent
Rights granted under paragraph 3 above.

 

6.    Withholding. Regardless of any action the Company or the Participant’s
employer (the “Employer”) takes with respect to any or all income tax, social
security, payroll tax, or other tax-related withholding (“Tax-Related Items”),
Participant acknowledges that the ultimate liability for all Tax-Related Items
legally due by Participant is and remains his or her responsibility. 
Furthermore, Participant acknowledges that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock Units,
including the grant of the Restricted Stock Units, the vesting of the Restricted
Stock Units, the delivery of Shares, the subsequent sale of Shares acquired
under the Plan and the receipt of any dividends; and (ii) do not commit to
structure the terms of the grant of the Restricted Stock Units or any aspect of
Participant’s participation in the Plan to reduce or eliminate his or her
liability for Tax-Related Items.

 

Prior to the relevant taxable event, Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding obligations of the Company and/or the Employer.  In this regard,
Participant authorizes the Company and/or the Employer to withhold all
applicable Tax-Related Items legally payable by Participant from his or her
wages or other cash compensation paid by the Company and/or the Employer or from
proceeds of the sale of the Shares acquired under the Plan.  Alternatively, or
in addition, the Company may (i) sell or arrange for the sale of Shares that
Participant acquires under the Plan to meet the withholding obligation for the
Tax-Related Items, and/or (ii) withhold in Shares, provided that the Company
only withholds the amount of Shares necessary to satisfy the minimum withholding
amount.  If the Company satisfies the Tax-Related Item withholding obligation by
withholding a number of Shares as described herein, Participant will be deemed
to have been issued the full number of Shares due to Participant at vesting,
notwithstanding that a number of the Shares is held back solely for purposes of
such Tax-Related Items.

 

Finally, Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of his or her participation in the Plan that cannot be satisfied by
the means previously described.  The Company may refuse to issue Shares under
the Plan and refuse to deliver the Shares if Participant fails to comply with
his or her obligations in connection with the Tax-Related Items as described in
this paragraph.

 

7.    Nonassignability. This award may not be assigned, pledged, or transferred,
except, if the Participant dies, to a designated beneficiary or by will or by
the laws of descent and distribution. The foregoing restrictions do not apply to
transfers under a court order, including, but not limited to, any domestic
relations order.

 

4

--------------------------------------------------------------------------------


 

8.    Effect Upon Employment. The Participant’s right to continue to serve the
Company or any of its subsidiaries as an officer, employee, or otherwise, is not
enlarged or otherwise affected by an award under this Agreement.  Nothing in
this Agreement or the Plan gives the Participant any right to continue in the
employ of the Company or any of its subsidiaries or to interfere in any way with
any right the Company or any subsidiary may have to terminate his or her
employment at any time.  Payment of

 

Shares is not secured by a trust, insurance contract or other funding medium,
and the Participant does not have any interest in any fund or specific asset of
the Company by reason of this Award or the account established on his or her
behalf.  A Restricted Stock Unit award confers no rights as a shareholder of the
Company until Shares are actually delivered to the Participant.

 

9.    Notices. Any notice required or permitted under this Agreement is deemed
to have been duly given if delivered, telecopied, or mailed (certified or
registered mail, return receipt requested), or sent by
internationally-recognized courier guaranteeing next day delivery (a) to the
Participant at the address on file in the Company’s (or relevant subsidiary’s)
personnel records, or (b) to the Company, attention Stock Plan Administration at
its principal executive offices, which are currently located at 767 Fifth
Avenue, New York, NY 10153.

 

10. Disclosure and Use of Information.

 

a.   By acknowledging and agreeing to or signing and returning the attached
Notice of Grant, and as a condition of the grant of the Restricted Stock Units,
the Participant hereby expressly and unambiguously consents to the collection,
use, and transfer of personal data, including sensitive data, as described in
this paragraph and below by and among, as necessary and applicable, the
Employer, the Company and its subsidiaries and by any agent of the Company or
its subsidiaries for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.

 

b.   The Participant understands that the Employer, the Company and/or its
other  subsidiaries holds, by means of an automated data file or otherwise,
certain personal information about the Participant, including, but not limited
to, name, home address and telephone number, date of birth, social insurance
number, salary, nationality, job title, any shares or directorships held in the
Company, details of all Restricted Stock Units or other entitlement to shares
awarded, canceled, exercised, vested, unvested, or outstanding in the
Participant’s favor, for purposes of managing and administering the Plan
(“Data”).

 

c.   The Participant also understands that part or all of his or her Data may be
held by the Company or its subsidiaries in connection with managing and
administering previous award or incentive plans, pursuant to a prior  transfer
made with the Participant’s consent in respect of any previous grant of
restricted stock units or other awards.

 

d.   The Participant further understands that the Employer may transfer Data to
the Company or its subsidiaries as necessary to implement, administer, and
manage his or her participation in the Plan.  The Company and its subsidiaries
may transfer data among themselves, and each, in turn, may further transfer Data
to any third parties assisting the Company in the implementation,
administration, and management of the Plan (“Data Recipients”).

 

e.   The Participant understands that the Company, its subsidiaries, and the
Data Recipients are or may be located in his or her country of residence, the
United States or elsewhere. The

 

5

--------------------------------------------------------------------------------


 

Participant authorizes the Employer, the Company, its subsidiaries, and such
Data Recipients to receive, possess, use, retain, and transfer Data in
electronic or other form to implement, administer, and manage his or her
participation in the Plan, including any transfer of Data that the Administrator
deems appropriate for the administration of the Plan and any transfer of Shares
on his or her behalf to a broker or third party with whom the Shares may be
deposited.

 

f.    The Participant understands that he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative.

 

g.   The Participant understands that Data will be held as long as is reasonably
necessary to implement, administer and manage his or her participation in the
Plan and he or she may oppose the processing and transfer of his or her Data and
may, at any time, review the Data, request that any necessary amendments be made
to it, or withdraw his or her consent by notifying the Company in writing. The
Participant further understands that withdrawing consent may affect his or her
ability to participate in the Plan.

 

11. Discretionary Nature and Acceptance of Award.  The Participant agrees to be
bound by the terms of this Agreement and acknowledges that:

 

a.   The Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

 

b.   The award of Restricted Stock Units is voluntary and occasional, and does
not create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been awarded repeatedly in the past.

 

c.   All decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

 

d.   Participant’s participation in the Plan is voluntary;

 

e.   Participant’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Company or the Employer to terminate Participant’s employment at any time;

 

f.    The Award of the Restricted Stock Units will be deemed accepted unless the
Award is  declined by way of written notice by the Participant within 30 days of
the Award Date to the Equity Based Compensation Department of the Company in New
York;

 

g.   Restricted Stock Units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or any
subsidiary, and which is outside the scope of Participant’s employment or
service contract, if any;

 

h.   The Restricted Stock Units are not part of normal or expected compensation
or salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or any subsidiary;

 

6

--------------------------------------------------------------------------------


 

i.    In the event the Participant is not an employee of the Company, the
Restricted Stock Units and Participant’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company; and furthermore, the Restricted Stock Units and Participant’s
participation in the Plan will not be interpreted to form an employment or
service contract with any subsidiary of the Company;

 

j.    The future value of the underlying Shares is unknown and cannot be
predicted with certainty;

 

k.   In consideration of the award of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from termination of the
Restricted Stock Units or diminution in value of the Restricted Stock Units, or
Shares acquired upon vesting of the Restricted Stock Units, resulting from
termination of Participant’s employment by the Company or any subsidiary (for
any reason whatsoever and whether or not in breach of local labor laws) and in
consideration of the award of the Restricted Stock Units, Participant
irrevocably releases the Company and any subsidiary from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by acknowledging and agreeing to or
signing the Notice of Grant, Participant shall be deemed irrevocably to have
waived his or her right to pursue or seek remedy for any such claim or
entitlement;

 

l.    In the event of termination of Participant’s employment (whether or not in
breach of local labor laws), Participant’s right to receive Restricted Stock
Units under the Plan and to vest in such Restricted Stock Units, if any, will
terminate effective as of the date that Participant is no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); the Administrator shall have the exclusive
discretion to determine when Participant is no longer actively employed for
purposes of this Agreement;

 

m.  The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan or Participant’s acquisition or sale of the underlying Shares; and

 

n.   Participant is hereby advised to consult with Participant’s own personal
tax, legal and financial advisors regarding Participant’s participation in the
Plan before taking any action related to the Plan

 

12. Failure to Enforce Not a Waiver.  The Company’s failure to enforce at any
time any provision of this Agreement does not constitute a waiver of that
provision or of any other provision of this Agreement.

 

13. Governing Law.  This Agreement is governed by and is to be construed
according to the laws of the State of New York that apply to agreements made and
performed in that state, without regard to its choice of law provisions.  For
purposes of litigating any dispute that arises under the Restricted Stock Units
or this Agreement, the parties hereby submit to and consent to the jurisdiction
of the State of New York, and agree that such litigation will be conducted in
the courts of New York County, New York, or the federal courts for the United
States for the Southern District of New York, and no other courts, where the
Restricted Stock Units are made and/or to be performed.

 

14. Partial Invalidity.  The invalidity or illegality of any provision of this
Agreement will be deemed not to affect the validity of any other provision.

 

7

--------------------------------------------------------------------------------


 

15. Section 409A Compliance. This Agreement is intended to comply with section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and any
regulations, rulings, or guidance provided thereunder. Each payment under this
Agreement shall be treated as a separate payment for purposes of Section 409A of
the Code.  In no event may the Participant, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement.  The Company
reserves the unilateral right to amend this Agreement upon written notice to the
Participant to prevent taxation under Code section 409A.

 

16. Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

 

The Estée Lauder Companies Inc.

 

 

 

 

 

 

By:

 

 

 

 

Executive Vice President,

 

 

 

Global Human Resources

 

 

8

--------------------------------------------------------------------------------


 

This is to confirm that you were awarded a grant of Restricted Stock Units at
the most recent meeting of the Stock Plan Subcommittee of the Compensation
Committee of the Board of Directors representing the right upon vesting of such
units to receive shares of Class A Common Stock of The Estée Lauder Companies
Inc. (the “Shares”), subject to the terms of the Plan and the Restricted Stock
Unit Agreement.  This award was made in recognition of the significant
contributions you have made as a key employee of the Company, and to motivate
you to achieve future successes by aligning your interests more closely with
those of our stockholders.  This Restricted Stock Unit award is granted under
and governed by the terms and conditions of the Plan and the Restricted Stock
Unit Agreement (the “Agreement”) made part hereof.  The Agreement and Summary
Plan Description are being sent to you in a separate email.  Please read these
documents and keep them for future reference.  The specific terms of your award
are as follows:

 

Participant:

 

Employee Number:

 

Number of Restricted Stock Units:

 

Grant Plan:  The Estée Lauder Companies Inc.  Amended and Restated Fiscal 2002
Share Incentive Plan

 

Grant Date:

 

Vesting Commencement Date:

 

Vesting Schedule:  Subject to Participant’s continuous employment, this
Restricted Stock Unit grant shall vest as to the number of Shares set forth
below:

 

Shares

 

Vesting Date

 

 

Vesting Period:  The Vesting Commencement Date through and including the
applicable date set forth in the Vesting Schedule

 

 

Questions regarding the award can be directed to Kendra Coppedge at (212)
572-3979 or Patricia Zakrzewski at (212) 572-6953.

 

If you wish to accept this grant, please sign this Notice of Grant and return
immediately to:

 

Compensation Department

767 Fifth Avenue, 43rd Floor

New York, New York 10153

Attention: Kendra Coppedge

 

The undersigned hereby accepts, and agrees to, all terms and provisions of the
Agreement, including those contained in this Notice of Grant.

 

 

By

 

 Date

 

 

9

--------------------------------------------------------------------------------